DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 21-23, 27-28, 30-31, and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al.  (“A Scalable Search Index for Binary Files”).
Regarding claims 1, 27 and 34, Jin discloses a computing system and corresponding method and computer product, the computer system comprising: 
	one or more processors (The index was created on a system running Red Had Enterprise Linux 5…16 Intel Xeon CPUs, and 48GB of RAM. Queries were conducted on the same machine) (page 101, left column, second paragraph); and 
	memory storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (The index was created on a system running Red Had Enterprise Linux 5…16 Intel Xeon CPUs, and 48GB of RAM. Queries were conducted on the same machine) (page 101, left column, second paragraph) comprising: 
		receiving a search query (i.e., query an index for a string involves…and the query string DEADBEEF) (page 95, A. N-grams Index) based on user input (it’s an inherent feature: search for a unique pattern includes a particular command and control string, a custom encryption routine, etc.) (page 94, Introduction); 
		determining one or more target byte sequences of a fixed length that correspond to the search query (i.e., decompose a search string into its constituent N-grams via shingling) (page 95, A. N-grams Index); 
		searching for the one or more target byte sequences in an inverted index, wherein the inverted index maps a plurality of byte sequences of the fixed length to one or more file identifiers of one or more files that include individual ones of the plurality of byte sequences (i.e., retrieve the posting entries for each N-gram) (page 95, A. N-grams Index); and 
		identifying, based on the searching, at least one file that includes the one or more target byte sequences (i.e., find the common FileIDS between all of the entries) (page 95, A. N-grams Index).
Regarding claims 2, 28 and 35, Jin further discloses generating the inverted index from a corpus of files that contains the one or more files (page 101 – Index Generation).
Regarding claims 21 and 30, Jin further discloses that the identifying comprises determining an intersection of search results of the searching, and identifying the at least one file based on the intersection of the search results (i.e., find the common FileIDS between all of the entries) (page 95, A. N-grams Index).
Regarding claim 22, Jin further discloses validating that the at least one file satisfies the search query (i.e., We eliminate false positives with an iterative search over the set of files returned by performing steps 1-3) (page 95, left column, last paragraph).
Regarding claims 23 and 31, Jin further discloses that the search query indicates a byte sequence or a text string, and the one or more target byte sequences correspond to the byte sequence or the text string (decompose a search string into its constituent N-grams via shingling) (page 95, A. N-grams Index).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jin as applied to claim 1 above, and further in view of Coulouris et al. (“Distributed Systems — Concepts and Design’). Jin does not disclose that the inverted index is distributed across the plurality of computing devices. Coulouris discloses utilizing a distributed system in which data is distributed across a plurality of computing devices (i.e., data is stored on multiple servers) (page 35, the last three paragraphs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin’s system further to utilize a distributed system in which the inverted index is distributed across a plurality of computing devices, as taught by Coulouris. The motivation for doing so would have been to increase/improve performance [as well as availability and fault tolerance].
Claims 6 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jin as applied to claims 1 and 27 above. Jin discloses that the one or more target byte sequences are fixed length n-grams. Jin does not disclose a length of four bytes; however choosing a length of certain bytes is a matter of design choice determined by different factors such as processing and/or storage efficiency. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a length of four bytes if such length would provide processing and/or storage efficiency.
Claims 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Jin as applied to claims 1 and 27 above, and further in view of (“Writing Yara Rules”) (hereinafter “Yara”). Yin does not disclose the search query indicates a logical expression comprising a plurality of search terms and at least one logical operator, and the one or more target byte sequences are determined based on individual ones of the plurality of search terms. Yara disclose receiving a search query indicates a logical expression comprising a plurality of search terms (i.e., “text1”, “text2”) and at least one logical operator (i.e., or/and). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin’s system further such that the search query indicates a logical expression comprising a plurality of search terms and at least one logical operator, as taught by Coulouris. The motivation for doing so would have been to be able to create complex queries. Accordingly, the one or more target byte sequences are determined based on individual ones of the plurality of search terms.
Claims 25-26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jin and Yara as applied to claims 24 and 32 above, and further in view of Lee et al. (“Using syntactic information in handling natural language queries for extended boolean retrieval model’). 
Regarding claims 25 and 33, Jin and Yara do not disclose generating a syntax tree based on the least one logical operator, a plurality of leaves of the syntax tree being associated with the individual ones of the search terms; and evaluating search results of the searching using the syntax tree. Lee discloses generating a syntax tree based on the least one logical operator, a plurality of leaves of the syntax tree being associated with the individual ones of the search terms; and evaluating search results of the searching using the syntax tree (Section 3.4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jin and Yara further to generate a syntax tree based on the least one logical operator, a plurality of leaves of the syntax tree being associated with the individual ones of the search terms; and evaluate search results of the searching using the syntax tree, as taught by Lee. The motivation for doing so would have been to achieve search effectiveness through structured Boolean queries.
Regarding claim 26, Jin discloses validating that the at least one file satisfy the query (i.e., We eliminate false positives with an iterative search over the set of files returned by performing steps 1-3) (page 95, left column, last paragraph). Accordingly, with Jin’s query indicating Yara’s logical expression, the at least one file would satisfy the logical expression. 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Jin as applied to claim 34 above, and further in view of Lee. Jin does not disclose generating a syntax tree based on the least one logical operator, a plurality of leaves of the syntax tree being associated with the individual ones of the search terms; and evaluating search results of the searching using the syntax tree. Lee discloses generating a syntax tree based on the least one logical operator, a plurality of leaves of the syntax tree being associated with the individual ones of the search terms; and evaluating search results of the searching using the syntax tree (Section 3.4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jin’s system to generate a syntax tree based on the least one logical operator, a plurality of leaves of the syntax tree being associated with the individual ones of the search terms; and evaluate search results of the searching using the syntax tree, as taught by Lee. The motivation for doing so would have been to achieve search effectiveness through structured Boolean queries.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 27 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,430,585. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 15  of Patent ’585 contain every element of claims 1, 27 and 34 of the instant application and as such anticipate claims 1, 27 and 34 of the instant application.
Claims 1, 27 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,546,127. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 15  of Patent ’127 contain every element of claims 1, 27 and 34 of the instant application and as such anticipate claims 1, 27 and 34 of the instant application.
Claims 1, 27 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 11,151,249. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 15  of Patent ’249 contain every element of claims 1, 27 and 34 of the instant application and as such anticipate claims 1, 27 and 34 of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH DINH/Primary Examiner, Art Unit 2432